Citation Nr: 0608012	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  95-40 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an initial, compensable disability rating 
for chronic mastoiditis of the left ear.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 decision of 
the RO that, in part, denied a compensable disability rating 
for service-connected left ear hearing loss, and denied an 
initial compensable disability rating, following the grant of 
service connection for chronic mastoiditis of the left ear.

In a May 1998 decision, the Board denied the appeal for 
higher ratings.

The veteran appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 1999 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the joint motion.  Thereafter, the case was 
returned to the Board.

In November 1999, the Board remanded the matters for 
additional development.

In a February 2000 rating decision, the RO denied service 
connection for any acquired psychiatric disorder, to include 
schizophrenia, claimed as secondary to the service-connected 
mastoiditis of the left ear.

The veteran was previously represented by a private attorney.  
In March 2000, the veteran revoked his attorney's 
representation.
 
In correspondence received in April 2003, the veteran 
withdrew the appeal of the issue of service connection for 
any acquired psychiatric disorder, including schizophrenia.

In November 2003, the Board granted a 10 percent rating for 
tinnitus, effective from the date of the original claim, thus 
resolving the appeal of that issue.  Also, in November 2003, 
the Board remanded the matters of compensable ratings for 
hearing loss and for chronic mastoiditis for additional 
development.

In May 2005, the RO awarded service connection for right ear 
hearing loss, and recharacterized the matter on appeal as 
encompassing a compensable disability rating for bilateral 
hearing loss.

In December 2005, the veteran testified during a hearing 
before the undersigned at the RO.  The veteran submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).  Also, the veteran indicated that he had moved from 
Massachusetts to Delaware; he provided a new address for the 
record.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has reported that he is unemployed, 
has submitted evidence of medical disability, and is claiming 
the maximum rating.  His inferred claim for a total rating 
based on individual unemployability (TDIU), to include on an 
extraschedular basis, is referred to the RO for initial 
adjudication.

The Board, in its prior remand, referred the veteran's claim 
for service connection for brain damage due to infection, as 
secondary to the service-connected mastoiditis of the left 
ear, or alternatively, as due to alleged nasal radiation 
treatment during service, to the RO.  This is again referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  Audiometric testing has revealed, at worst, level VIII 
hearing acuity in the left ear and level I hearing acuity in 
the right ear.

2. The veteran's chronic mastoiditis and otitis media of the 
left ear has not been productive of suppuration or of aural 
polyps; no active disease has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) disability 
rating for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.385, 4.1, 4.7, 4.20, 4.85, 4.86, Diagnostic Code 
6100 (1998 & 2005).

2. The criteria for an initial, compensable disability rating 
for mastoiditis of the left ear have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.87, Diagnostic Code 6200 (1998 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).
 
Through the November 1995 statement of the case (SOC), the 
May 1996, January 2003, and May 2005 supplemental SOCs 
(SSOCs), and the March 2003 and July 2004 letters, the RO and 
AMC notified the veteran of the applicable rating criteria 
for an increased rating.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's March 2003 and July 2004 letters notified the veteran of 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, particularly, medical 
records, if he gave VA enough information about such records 
so that VA could request them from the person or agency that 
had them.  The letters requested that he provide the names 
and addresses of medical providers, the time frame covered by 
the records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The July 2004 letter also told him to send information or 
evidence in his possession.  38 C.F.R. § 3.159(b).  

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication.  Each of his 
claims was fully developed and re-adjudicated by an agency of 
original jurisdiction after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO or AMC has obtained copies of the 
veteran's service medical records and outpatient treatment 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.  He has also 
been afforded necessary examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claims, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A.  Evaluation of Bilateral Hearing Loss

Service connection had originally been established for left 
ear hearing loss, effective September 1957.  The RO assigned 
a noncompensable disability rating.

On February 17, 1988, the veteran filed a claim for an 
increased disability evaluation for hearing loss.

On audiometric testing in September 1994, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
10
30
LEFT
N/A
50
65
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 78 percent in the left ear.

A VA audiological evaluation in November 2002 reflected mild 
to moderate sensorineural hearing loss of the right ear, and 
moderate to profound sensorineural hearing loss of the left 
ear.  On audiometric testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
50
50
LEFT
N/A
70
75
85
90

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 62 percent in the left ear.

On audiometric testing in March 2005, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
50
55
LEFT
N/A
65
75
80
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 54 percent in the left ear.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Of note, VA revised the criteria for evaluation of hearing 
impairment, effective on June 10, 1999.  See 64 Fed. Reg. 
25202 (May 11, 1999).  The pertinent regulations were not 
intended to make any substantive changes, but to add certain 
provisions that were already the practice of VA.  See 64 Fed. 
Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.
38 C.F.R. § 4.86.

In this case, the record does reveal puretone thresholds 
meeting the definition of exceptional hearing impairment 
under 38 C.F.R. § 4.86 in the left ear.

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the results of the March 
2005 audiometric evaluation, the veteran has Level VI hearing 
acuity in the left ear, based on application of the reported 
findings to Tables VIa and VII; and the veteran has Level I 
hearing acuity in the right ear, based on application of the 
reported findings to Tables VI and VII.  However, these 
findings warrant a zero percent (noncompensable) evaluation 
under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

Moreover, applying the standard method for evaluating hearing 
loss to the results of the March 2005 audiometric evaluation, 
the veteran has Level VIII hearing acuity in the left ear, 
and Level I hearing acuity in the right ear, based on 
application of the reported findings to Tables VI and VII.  
These findings also warrant a zero percent (noncompensable) 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has considered the veteran's testimony as to the 
difficulties he experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

B.  Mastoiditis

Service connection has been established for mastoiditis of 
the left ear, effective April 1994.  The RO assigned a 
noncompensable disability rating.

Private medical records include findings of inferior left 
mastoid air cell opacification in May 1994.

The report of a September 1994 VA examination revealed 
scarring of the left tympanum and mastoid.  Neurological 
testing showed chronic mastoiditis.  There was no active ear 
disease present, and no infectious disease shown of the 
middle or inner ear.

The report of a November 2002 VA examination revealed 
scarring bilaterally of tympanic membranes, with areas of 
monomeric membranes suggestive of previous infections and 
perforation.  The tympanic membranes were now intact.  There 
was no evidence of middle ear effusion and no visible 
cholesteatoma.  There was no mastoid tenderness or mastoid 
swelling.  The examiner diagnosed inactive chronic otitis 
media with possible otomastoiditis, inactive.

During an August 2004 VA examination, the veteran reported 
that the infection spread to his brain tissues, and that he 
still experienced bloody foul-smelling discharge from the 
left ear.  Examination revealed no evidence of infection.  
The examiner opined that recent ear drainage may be due to 
cerumen buildup in his ear, and possible otitis externa, but 
not due to otitis media or mastoiditis.  The examiner could 
not comment as to whether otitis or mastoiditis actually 
spread to the veteran's brain or central nervous system, 
which would require evaluation by a neurologist.

The report of a December 2004 VA examination revealed no 
evidence of active infection.  The examiner concluded that 
intermittent ear drainage was more consistent with recurrent 
or chronic otitis externa, rather than with previous chronic 
otitis media or otomastoiditis.  The examiner also opined 
that the veteran's central nervous system pathology did not 
contribute to veteran's hearing loss or ear symptoms.

During an April 2005 VA examination, the veteran reported 
that he continued to experience intermittent ear discomfort 
and, at times, drainage.  He required ear drops.  The 
examiner noted no mastoid tenderness or swelling, and 
concluded that the recurrent left ear drainage was more 
consistent with chronic otitis externa.

Chronic otitis media and mastoiditis are evaluated in 
accordance with the criteria set forth in 38 C.F.R. §§ 4.85-
4.87 for diseases of the ear and other sense organs.  
Amendments to those criteria, as noted above, became 
effective on June 10, 1999, during the pendency of the 
veteran's appeal.  See 64 Fed. Reg. 25,202 (1999) (codified 
at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).

Under former Diagnostic Code 6206, chronic mastoiditis is 
rated for impairment of hearing and suppuration.  Under 
former Diagnostic Code 6200, a maximum 10 percent evaluation 
is warranted for chronic suppurative otitis media during the 
continuance of the suppurative process.  A note provided that 
the rating is to be combined with ratings for loss of 
hearing. 38 C.F.R. § 4.97, Diagnostic Code 6200 (1998).

The revised criteria provide for the evaluation of either 
suppurative or nonsuppurative otitis media.

Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) are rated at a maximum 10 
percent where there is suppuration, or with aural polyps.  38 
C.F.R. § 4.97, Diagnostic Code 6200.  A note provides that 
hearing impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
separately evaluated.

Chronic nonsuppurative otitis media with effusion (serous 
otitis media) is to be rated on the basis of hearing 
impairment.  38 C.F.R. § 4.97, Diagnostic Code 6201.

In this case, neither version of the rating criteria is 
advantageous to the veteran.  There is no evidence of 
suppuration, aural polyps, or of left ear drainage associated 
with either the veteran's mastoiditis or with otitis media to 
warrant a compensable disability rating at any time since the 
April 1994 effective date of service connection.  VA 
examinations have repeatedly found no active infection and no 
objective evidence of suppuration.

While recent examiners have attributed the veteran's 
complaints of recurrent drainage from the left ear to otitis 
externa, service connection has not been established for that 
disability.

The veteran has received separate disability ratings, in 
accordance with revised Diagnostic Code 6200, for his hearing 
impairment, tinnitus, dizziness, and occasional staggering.  
Each of these findings has been attributed to a service-
connected disability.  The evidence does not reflect 
labyrinthitis, facial nerve paralysis, or bone loss of skull 
associated with the veteran's chronic mastoiditis or otitis 
media to warrant any additional, separate disability 
evaluation.
 
The weight of the evidence is thus against the grant of an 
initial, compensable disability evaluation for mastoiditis 
under either version of the rating criteria for Diagnostic 
Code 6200.  Hence, a staged rating is not appropriate.  
Fenderson, supra.



C.  Extraschedular Consideration

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Given the 
mechanical method of determining evaluations for hearing 
loss, based on audiometry findings and speech discrimination 
results, it would appear that factors other than those 
findings would not bear on the rating assigned for hearing 
loss.

Even if consideration of additional factors were appropriate, 
here, the Board finds that there is no showing that the 
veteran's service-connected disabilities have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran is not employed, and thus, his 
service-connected disabilities could not cause marked 
interference with current employment.
  
The service-connected disabilities have also not required 
any, let alone frequent, periods of hospitalization.  The 
criteria for referral for consideration of an extraschedular 
rating are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the grant of a 
compensable disability rating for bilateral hearing loss, and 
against the grant of an initial, compensable disability 
rating for mastoiditis.  In reaching these conclusions, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




							(CONTINUED ON NEXT PAGE)
ORDER

An increased (compensable) disability rating for bilateral 
hearing loss is denied.

An initial, compensable disability rating for mastoiditis is 
denied.



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


